DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0029167 to Bostick et al. (“Bostick”).
As to claims 1 and 19, Bostick discloses a method and a system, the method comprising: conducting, by a mobile telephone, an active telephone conversation [Fig. 2: step 202, paragraph 0024]; detecting, by the mobile telephone, that the mobile telephone is within a predetermined distance to a smart speaker [Fig. 2 step: 206, paragraphs 0027-0029]; determining, by the mobile telephone, that the smart speaker is configured to conduct a telephone conversation [Fig. 2: step 210, paragraphs 0039-0042]; and transferring, by the 
As to claim 2, Bostick discloses determining, by the mobile telephone, a distance to the smart speaker by measuring a strength of a signal transmitted by the smart speaker, the signal being received via a microphone or a radio frequency channel of the mobile telephone [paragraphs 0027-0031].
As to claim 3, Bostick discloses detecting, by the mobile telephone, that the smart speaker is farther than a second predetermined distance from the mobile telephone; and transferring, by the mobile telephone, the active telephone conversation from the smart speaker back to the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation [Fig. 3: steps 302-306, paragraphs 0048, 0051, 0059-0060].
As to claim 6, Bostick discloses automatically transferring, by the mobile telephone, the active telephone conversation from the smart speaker back to the mobile telephone in response to detecting that a user has placed the mobile telephone in a position normally associated with conducting a telephone call [paragraphs 0055 (“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0029167 to Bostick et al. (“Bostick”) in view of U.S. Patent Application Publication No. 2018/0081523 to Beaumont et al. (“Beaumont”).  
As to claim 4, Bostick discloses the method of claim 3 (see rejection of claim 1). 
Bostick doesn’t expressly disclose discloses presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation.
In the same or similar field of invention, Beaumont discloses the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065, “The UI 800 includes an indication 802 that output outside a threshold distance).”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation as taught by Beaumont.  The suggestion/motivation would have been to provide apparatus to receive user input into the apparatus implicating an output in response, and present the response on a device separate and apart from the apparatus instead of presenting the response on the apparatus [Beaumont Abstract].  
As to claim 5, Beaumont discloses wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the smart speaker back to the mobile telephone is further in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Figs. 6-8, paragraphs 0060-0065]. In addition, the same motivation is used as the rejection of claim 4.
As to claim 7, Beaumont discloses detecting, by the mobile telephone, that the mobile telephone is closer to a second smart speaker than it is to the smart speaker; and sending, by the mobile telephone, a message to the smart speaker to transfer the active telephone conversation from the smart speaker to the second smart speaker in response to detecting that the mobile telephone is closer to the second smart speaker [Fig. 8 paragraphs 0064-0065]. In addition, the same motivation is used as the rejection of claim 4.

Claims 8-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”) in view of U.S. Patent Application Publication No. 20160065709 to Lee et al. (“Lee”).  
As to claim 8, Bostick discloses the method of claim 1 (see rejection of claim 1). 
Bostick doesn’t expressly disclose displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation.
In the same or similar field of invention, Lee discloses the feature of displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation [paragraph 0036].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the feature of displaying, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active telephone conversation as taught by Lee.  The suggestion/motivation would have been to provide a method, computer program product and vehicle multimedia system for controlling audio signal transfer from a mobile device to a hands-free device [Lee paragraph 0007].  
claim 9, Lee discloses wherein the transferring the active telephone conversation from the mobile telephone to the smart speaker is further in response to receiving selection of the option to transfer the active telephone conversation [paragraph 0036: the user may initiate the transfer of the audio signal from mobile device to hands free device by selecting “yes” button]. In addition, the same motivation is used as the rejection of claim 8.
As to claims 10 and 20, Bostick discloses a method comprising: detecting, by a smart speaker, that a mobile telephone is within a predetermined distance to the smart speaker [Fig. 20 step: 206, paragraphs 0027-0029, also see paragraphs 0020-0021], the smart speaker being configured to conduct a telephone conversation [Fig. 2: step 210, paragraphs 0039-0042, also see paragraphs 0020-0021]; determining, by the smart speaker, that an active telephone conversation is being conducted on the mobile telephone [Fig. 2: step 202, paragraph 0024]; transferring, by the smart speaker, the active telephone conversation from the mobile telephone to the smart speaker in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker [Fig. 2: step 212, paragraphs 0046-0047, also see steps 202-210, paragraphs 0020-0021, 0024-0047]; and continuing, by the smart speaker, the active telephone conversation [paragraph 0047].
Bostick does not expressly disclose the steps of determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the smart speaker. Even though, Bostick clearly discloses Cognitive analysis program 200 analyzes several types of inputs (e.g., audio, video, geo-location, movement patterns, etc.) from the physical environment of smart speaker 130 to determine suitability of an operating environment of a smart speaker for an audio-related task and to transfer the audio-related task (e.g. ongoing phone call) from a Bostick also discloses smart speaker receives ambient noise data from the operating environment of smart speaker via network. For example, the operating environment is an area within a threshold proximity (e.g., a portion of the physical environment) to smart speaker that camera and smart speaker monitor for audio and video inputs. In another example, the operating environment of smart speaker encompasses a composite of the conditions, circumstances, or influences that affect the ability of the user of mobile device to utilize the capabilities of smart speaker 130 [paragraph 0021]. Thus, it is extremely obvious to determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the smart speaker.
In the same or similar field of invention, Lee discloses the feature of determining that an active telephone conversation is being conducted on the mobile telephone [Lee paragraph 0033] and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the smart speaker [Lee paragraphs 0011, 0033-0038]. As per Lee, a hands free manager (HFM) may be installed on the in-vehicle head unit (which also integrated with hands-free device, including microphone and speaker) may configured to manage connection between mobile device and in-vehicle head unit. Once the Bluetooth connection has been established, HFM may transfers audio signal associated with the active telephone call from mobile device to hands-free device [Lee paragraphs 0025, 0038]
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick to have the steps of determining that an active telephone conversation is being conducted on the mobile telephone and transferring the active telephone conversation from mobile telephone to the smart speaker performed by the smart speaker of as taught by Lee.  The suggestion/motivation would have been to provide a Lee paragraph 0007].  
As to claim 11, Bostick discloses determining, by the smart speaker, a distance to the mobile telephone by measuring a strength of a signal transmitted by the mobile telephone, the signal being received via a microphone or a radio frequency channel of the smart speaker [paragraphs 0020-0021, 0027-0031].
As to claim 12, Bostick discloses detecting, by the smart speaker, that the mobile telephone is farther than a second predetermined distance from the smart speaker; and transferring, by the smart speaker, the active telephone conversation from the smart speaker to the mobile telephone in response to detecting that: the mobile telephone is farther than the second predetermined distance from the smart speaker; and the smart speaker is conducting the active telephone conversation [Fig. 3: steps 302-306, paragraphs 0020-0021, 0048, 0051, 0059-0060].
As to claim 15, Bostick discloses automatically transferring, by the smart speaker, the active telephone conversation from the smart speaker to the mobile telephone in response to detecting that a user has placed the mobile telephone in a position normally associated with conducting a telephone call [paragraphs 0055 (“phone application is in use… speaker phone is on... the movement pattern... indicates the user of mobile device is holding mobile device…”, 0059-0060].
As to claim 17, Lee discloses sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that the mobile telephone is conducting the active telephone conversation within the predetermined distance to the smart speaker, wherein the notification displays a selectable option to transfer the active 
As to claim 18, Lee discloses wherein the transferring the active telephone conversation from the mobile telephone to the smart speaker is further in response to receiving selection of the option to transfer the active telephone conversation [paragraph 0036: the user may initiate the transfer of the audio signal from mobile device to hands free device by selecting “yes” button]. In addition, the same motivation is used as the rejection of claim 10.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200029167 to Bostick et al. (“Bostick”) and U.S. Patent Application Publication No. 20160065709 to Lee et al. (“Lee”) in further view of U.S. Patent Application Publication No. 2018/0081523 to Beaumont et al. (“Beaumont”).  
As to claim 13, Bostick and Lee disclose the method as recited in claim 12 (see rejection of claim 12). 
Bostick doesn’t expressly disclose discloses sending, by the smart speaker, a notification to be presented on a display of the mobile telephone in response to detecting that: the mobile telephone is farther than the second predetermined distance from the smart speaker; and the smart speaker is conducting the active telephone conversation.
In the same or similar field of invention, Beaumont discloses the feature of presenting a notification to be presented on a display of the mobile telephone in response to detecting that: the mobile telephone is farther than the second predetermined distance from the smart speaker; and the smart speaker is conducting the active telephone conversation [Beaumont Fig. 8, paragraphs 0064-0065, “The UI 800 includes an indication 802 that output corresponding to outside a threshold distance).”].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Bostick and Lee to have the feature of presenting, by the mobile telephone, a notification on a display of the mobile telephone in response to detecting that: the smart speaker is farther than the second predetermined distance from the mobile telephone; and the smart speaker is conducting the active telephone conversation as taught by Beaumont.  The suggestion/motivation would have been to provide apparatus to receive user input into the apparatus implicating an output in response, and present the response on a device separate and apart from the apparatus instead of presenting the response on the apparatus [Beaumont Abstract].  
As to claim 14, Beaumont discloses wherein the notification includes a selectable option to transfer the active telephone conversation, and wherein the transferring the active telephone conversation from the smart speaker to the mobile telephone is further in response to receiving selection of the option to transfer the active telephone conversation [Beaumont Figs. 6-8, paragraphs 0060-0065]. In addition, the same motivation is used as the rejection of claim 13.
As to claim 16, Beaumont discloses receiving, by the smart speaker, a message indicating that the mobile telephone is closer to a second smart speaker than it is to the smart speaker; and transferring, by the smart speaker, the active telephone conversation from the smart speaker to the second smart speaker in response to receiving the message indicating that the mobile telephone is closer to the second smart speaker [Fig. 8 paragraphs 0064-0065]. In addition, the same motivation is used as the rejection of claim 13.
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20090029690 to Levien et al. (Figs. 2-3, 5-6 and corresponding paragraphs).
U.S. Patent No. 9491033 to Soyannwo et al. (Figs. 2-3, 6-7 and corresponding paragraphs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANTIM G SHAH/Primary Examiner, Art Unit 2652